  8:20-cv-00267-JMG-CRZ Doc # 7 Filed: 07/19/20 Page 1 of 1 - Page ID # 904




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

DAVID PITLOR,

                 Plaintiff,                           8:20CV267

     vs.
                                                        ORDER
TD AMERITRADE, INC., CHARLES
SCHWAB & CO., INC., and KUTAK
ROCK, LLP,

                 Defendants.



     Pursuant to Rule 15 (a)(1)(A) of the Federal Rules of Civil Procedure,

     IT IS ORDERED:

     1)    Plaintiff’s motion to amend, (Filing No. 6), is granted.

     2)    Plaintiff’s amended complaint, a copy of which is attached to his
           motion, shall be separately filed of record on or before July 31,
           2020.

     Dated this 19th day of July, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
